DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-10, 17-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marz et al. (US 2014/0007322) (Marz) in view of Plant (US 2004/0171321) and Le (US 2002/0185795).
In reference to claims 1-2 and 17-18, Marz teaches a shock absorbing layer for protective helmets ([0002]) (corresponding to a body armor; a helmet; energy absorbing system). The shock absorbing layer comprises: a base plate; and a plurality of spaced apart shock absorbing members disposed on the base plate and interconnected only therethrough; the shock absorbing layer is made from a material having excellent flexibility ([0013]; [0030]) (corresponding to a flexible energy absorbing system comprising: a plurality of cells connected to a base element).
Marz further teaches the shock absorbing member includes a hollow primary shock absorbing member and secondary shock absorbing member, the primary shock absorbing member which is configured to elastically deflect when sufficient load is applied; the hollow primary shock absorbing member has a closed perimeter wall extending upwardly from the base plate to an open top end sized to cause negligible reduction of fluid flow exiting the shock absorbing member ([0032]; [0043]) (corresponding to a first subset of the plurality of cells). The closed perimeter wall of each shock absorbing member includes at least one wall section, each wall section having a radially outwardly bent shape and thus defining a “diamond” or barrel corresponding to each respective cell of the first subset of the plurality of cells comprises a hole at the top of the respective cell opposite the base element).
FIG. 1, provided below, discloses the shock absorbing layer 10 in planar form, while FIG. 10, provided below, discloses the shock absorbing layer 10 as a part of the internal structure of the protective helmet 10 (corresponding to the flexible energy absorbing system is configurable in a planar form and in an aspherical form). Marz further teaches under axial loading, the radially outward bended shape of the walls defining the closed perimeter of the primary member allow it to collapse in a controlled manner after its critical load has been exceeded ([0036]) (corresponding to when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry; when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry in non-radial directions relative to the aspherical form).
Marz does not explicitly teach (1) the plurality of cells are formed from a strain rate sensitive material and (2) each respective cell of a first subset of the plurality of cells comprises a cell wall tapering in a single direction from a first cell wall width at a first end of the cell wall attached to the base element to a second cell wall width at a second end of the cell wall opposite the base element, as presently claimed.
With respect to (1), Plant teaches a flexible energy absorbing material being a dilatant material ([0001]). Plant further teaches a need to provide an energy absorbing material which is both light and flexible and therefore comfortable to wear while still being able to dissipate and absorb shock impacts applied to it thereby providing effective protection to the wearer ([0003]). corresponding to a strain rate sensitive material).
In light of the motivation of plant to use a strain rate sensitive material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shock absorbing layer of Marz to be formed of the flexible energy absorbing material of Plant, in order to provide a shock absorbing layer formed of a material which is both light and flexible and therefore comfortable to wear while still being able to dissipate and absorb shock impacts applied to I thereby providing effective protection for the wearer.
With respect to (2), Marz discloses the thickness of the wall of the primary member can vary across a height of the primary member ([0033]).
Le teaches an impact energy-absorbing module for dissipating energy during impact of an object ([0003]). The energy absorption module includes at least one cell having a first wall extending upwardly along and encircling an axis, a second wall extending about the axis within and closer to the axis than the first wall ([0009]). A thickness of the first wall is greater than that of the second wall, thus the deformation of the cell when subject to an impact force can be controlled ([0011]; [0026]) (corresponding to a cell wall tapering in a single direction from a first cell wall width at a first end of the cell wall attached to the base element to a second cell wall width at a second end of the cell wall opposite the base element). Further, the increased thickness of the step wall prevents the first wall from shearing from the second wall during the 

    PNG
    media_image1.png
    465
    846
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    582
    480
    media_image2.png
    Greyscale
In light of the motivation of Le, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the wall thickness of the primary members of Marz in view of Plant as disclosed in Le, in order to provide the bottom portion of the primary member from shearing from the top portion during impact and increasing the amount of energy absorption provided by each primary member, and thereby arriving at the presently claimed invention.
In reference to claims 3 and 6-8, Marz in view of Plant and Le teaches the limitations of claim 1, as discussed above. Marz further teaches the closed perimeter wall of each shock absorbing member includes several wall sections integrally formed and vertically stacked, the wall sections have a radially outwardly bent shape forming a bellow-like construction ([0032]; FIG. 8); the outwardly bended shape of the wall allows the primary member to collapse in a controlled manner after its critical load has been exceeded ([0036]) (corresponding to each cell in the plurality of cells comprises a plurality of corrugations or folds along the base element, and each corrugation or fold is inwardly angled to from a re-entrant angle; each cell in the plurality of cells comprises at least one wall, wherein the at least one wall has a re-entrant geometry in a direction normal to the case element, and the re-entrant geometry in the direction normal to the base element comprises a plurality of corrugations or folds).
	Marz further teaches the hollow primary shock absorbing member has a bottom portion extending from the base plate and a top portion extending from the bottom portion; the bottom portion and top portion has a shape of a right frustum ([0032]) (corresponding to each cell in the plurality of cells comprises at least one wall, the at least one wall has a re-entrant geometry in a direction normal to the base element, and the re-entrant geometry in the direction normal to the base element comprises one or more of: a tapering cylinder, a tapering rectangular prism, a tapering polygonal prism, or a tapering anisotropic geometry).
In reference to claim 4, Marz in view of Plant and Le teaches the limitations of claim 1, as discussed above. Marz further teaches each wall sections of the primary shock absorbing member has a substantially similar structure to the disclosed tapering circle having a re-entrant geometry in the instant Application at paragraphs [0071]-[0072], therefore, it is clear the primary shock absorbing member when configured in planar form comprises a re-entrant geometry along the base (corresponding to when configured in the planar form, the plurality of cells comprise a re-entrant geometry along the base element). 
Marz further teaches under axial loading, the radially outwardly bended shape of the walls defining the closed perimeter of the primary member allows it to collapse in a controlled manner after its critical load has been exceeded, wherein the primary member expands radially outwardly to avoid material compression, while under a tangential load such as that cause by an angular acceleration each primary member is free to deform independently by bending ([0036]-[0037]) (corresponding to when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry in non-radial directions to the aspherical form, and the re-entrant).

However, Marz does disclose the shape of the primary shock absorbing member, the wall thickness and the height are selected to obtain the moment of inertia which provides a desired level of resistance to tangential loads ([0040]).
In light of the disclosure of Marz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shape of each of the plurality of shock absorbing members, in order to provide a shape which provides a desired level of resistance to tangential loads and since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 5, Marz in view of Plant and Le teaches the limitations of claim 1, as discussed above. Marz further teaches each wall sections of the primary shock absorbing member has a substantially similar structure to the disclosed tapering circle having a re-entrant geometry in the instant Application at paragraphs [0071]-[0072], therefore, it is clear the primary shock absorbing member when configured in planar form comprises a re-entrant geometry along the base (corresponding to when the flexible energy absorbing system is configured in the planar form, the plurality of cells comprise a re-entrant geometry normal to the base element). 
Marz further teaches under axial loading, the radially outwardly bended shape of the walls defining the closed perimeter of the primary member allows it to collapse in a controlled manner after its critical load has been exceeded, wherein the primary member expands radially corresponding to when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry in radial directions relative to the aspherical form).
In reference to claim 9, Marz in view of Plant and Le teaches the limitations of claim 1, as discussed above. Marz further teaches the shock absorbing element includes hollow primary shock absorbing members having a frustro-conical shape and secondary shock absorbing members extending from the base plate within and at the center of each primary member ([0043]).The hollow primary shock absorbing members having a frustro-conical shape while the secondary members have cross-sections other than circular ([0032]; [0043]) (corresponding to the plurality of cells comprises cells comprising a first geometry and cells comprising a second different geometry).
In reference to claim 10, Marz in view of Plant and Le teaches the limitations of claim 1, as discussed above. Marz further teaches the shock absorbing elements have a secondary shock absorbing member, the secondary shock absorbing member has two frustum-shaped portions ([0043]) (corresponding to the plurality of cells comprises a third subset of cells comprising a first geometry). FIG. 9, provided above, discloses the distance between adjacent shock absorbing elements region having a cellular shape different from that of the  secondary shock absorbing member (corresponding to a fourth subset of cells comprising a second geometry, different from the first geometry). 
	Mrz further teaches the distance between adjacent shock absorbing elements on the base plate is selected to avoid interaction or interference during radial expansion caused by an impact ([0036]) (corresponding to the fourth subset of cells comprising the second geometry have a different flexing response than the third subset of cells comprising the first geometry in order to facilitate configuration of the flexible energy absorbing system from planar form to the aspherical form).
In reference to claims 21-22, Marz in view of Plant and Le teaches the limitation of claim 1, as discussed above. FIG. 8, labeled below, discloses the primary member includes outwardly bent walls forming multiple cross-sections varying in width (corresponding to the first subset of the plurality of cells further comprises: a first cross-sectional geometry portion tapering from a second cross-sectional width, narrower than the first cross0secional width, in a direction away from and normal to the base element; a second cross-sectional geometry portion tapering from the second cross-sectional width to a third cross-sectional width, broader than the second cross-sectional width, in the direction away from and normal to the base element).

    PNG
    media_image3.png
    707
    881
    media_image3.png
    Greyscale
	Marz further teaches the second shock absorbing member has two frustum-shaped portions ([0043]). FIG. 3, discloses two frustum-shaped connected portions which include multiple cross-sections varying in width (corresponding to a second subset of the plurality of cells comprises a cross-sectional geometry tapering from a fourth cross-sectional width t the first end connected to the vase element to a fifth cross-sectional width narrower than the fourth cross-sectional width at the second end opposite the base element).
In reference to claims 23-25, Marz in view of Plant and Le teaches the limitation of claims 1 and 17-18, as discussed above. Marz further discloses the shock absorbing elements have a circular opening opposite the base plate (FIG. 1, provided above) (corresponding to the shape of the hole comprises one of: a circle).
Claims 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marz in view of Plant and Le as applied to claims 1 and 18 above, and further in view of Simpson (US 9,572,390).
In reference to claims 11-16 and 19, Marz in view of Plant and Le teaches the limitations of claims 1 and 18, as discussed above. 
	Marz does not explicitly teach a flexing mechanism for facilitating configuration of the flexible energy absorbing system from the planar form to the aspherical form, as presently claimed. Marz does disclose the shock absorbing layer is suitable as a liner in a helmet ([0012]-[0013]). 
	Simpson teaches a football helmet including a shell having an inner surface and an energy absorbing layer situated adjacent the inner surface of the shell and extending over the crown area of the shell (col.1, line 66 – col. 2, line 5). The energy absorbing layer is formed to be placed over a pseudo spherical surface (col. 4, lines 48-50). Fig. 6 disclose the energy absorbing layer in planar form; while Fig. 3 discloses the energy absorbing layer 30 in over a pseudo spherical surface where the slits in the energy absorbing layer facilitate the configuration from planar to pseudo spherical form (corresponding to a flexing mechanism for facilitating configuration of the flexible energy absorbing system from the planar form to the aspherical form the flexing mechanism comprises one or more slits in the base element; the flexing mechanism comprises at least part of the base element).
corresponding to at least a first set of the plurality of cells are arranged according to a first curvature when the flexible energy absorbing system is configured in the planar form, at least a second set of the plurality of cells are arranged according to a second curvature when the flexible energy absorbing system is configured in the aspherical form, the first curvature is at a different orientation to the second curvature; at least two interconnection portions of cells, wherein a first portion has a first shape and a second portion has a second, different shape).

    PNG
    media_image4.png
    675
    458
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    644
    1011
    media_image5.png
    Greyscale
In light of the motivation of Simpson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shock absorbing layer of Marz in view of Plant and Le to have the configuration disclosed in Simpson, in order provide the shock absorbing layer to be formed to be placed over a pseudo spherical surface and fit in the inner surface of a helmet, and thereby arriving at the presently claimed invention. 

Response to Arguments
In response to amended claims 1, 17 and 18 which require a flexible energy absorbing system comprising each respective cell of a first subset of the plurality of cells “comprises a hole at a top of the respective cell opposite the base element”, it is noted that Cormier et al. (US 2013/0152287) (Cormier), Plant (US 2004/0171321) and Yang (US 2011/0171420) alone or in combination do not meet the present limitations. 
Therefore, the previous 35 U.S.C. 103 rejections over Cormier in view of Plant and Yang are withdrawn. However, the amendment necessitates a new set of rejections, as discussed above. 

Applicant’s arguments with respect to claims 1-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Summers et al. (US 3,877,076) teaches an energy absorbing liner with a plurality of shock absorbing members (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/M.O./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784